And now, at this term, the following decree was pronounced:
Bv the Court.
It seems to the court, that, the call in the 400 acre entry on which the claiurof the appellee is founded, adjoining to the Lexington tract, must be taken to mean to adjoin the survey of the Lexington tract, which had been made before the time he made his entry by William Pendleton, and represented by the connected plat, signed by B. Todd.
And it also seems to the court, that the identity and notoriety of John Floyd’s tract, and of the sinking spring called for in the said entry, and represented in the surveyor’s report, made by the order of the said district court, are both satisfactorily ascertained, and th^t to give these two calls effect, as well as the calls on the east side of the Lexington tract, the said sinking spring should have been just included in the most northwardly eorper of the survey made on the said entry, and have been run from thence to the most eastwardly corner of the said Floyd’s survey; thence with the south-eastwardly line of the same to the most northwardly line of the said Lexington survey; thence eastwardly with the same, and with a line run at right angles from the beginning of the said first mentioned line so far that á line parallel to the same would have included the quantity.
And whereas the said appellant, and those who were co-defendants with him to the suit in the district court, have shown no other right to the land in contest, but a survey and patent obtained subsequent to the date of the said entry: Therefore, it is decreed and ordered, that the decree aforesaid be reversed, annulled, and set aside; that the cause be remanded to the court from whence it came, who are directed to have a survey of the land claimed by the appellee made agreeably to the foregoing opinion of this court, and that the said district court do decree accordingly. And it is *211further decreed and ordered, that the appellant recover of the appellee his costs by him in this behalf expended.